
	

113 HR 5495 IH: Preserving Multifamily Housing Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5495
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To prohibit the Federal Housing Finance Agency from reducing or limiting the multifamily housing
			 business of the Federal National Mortgage Association and the Federal Home
			 Loan Mortgage Corporation.
	
	
		1.Short titleThis Act may be cited as the Preserving Multifamily Housing Act of 2014.
		2.Prohibition on reducing or limiting multifamily housing business of GSEsNotwithstanding any other provision of law, the Director of the Federal Housing Finance Agency may
			 not, acting in the Director’s supervisory or regulatory capacity under
			 section 1311 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4511) or as conservator or receiver of an
			 enterprise (as such term is defined in section 1303 of such Act (12 U.S.C.
			 4502)) pursuant to section 1367 of such Act (12 U.S.C. 4617), take any
			 action that has the effect of reducing or limiting the volume or scope of
			 the business of an enterprise in mortgages for multifamily housing unless—
			(1)the Director determines that there is substantial evidence that such action is necessary to ensure
			 the financial safety and soundness of such enterprise;
			(2)causes such determination to be published in the Federal Register; and
			(3)submits written notice of such determination to the Congress.
			
